Exhibit 10.1

INCREMENTAL ASSUMPTION AGREEMENT

AND AMENDMENT NO. 7

INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT NO. 7 (this “Agreement”) dated as
of September 13, 2018 relating to the Credit Agreement dated as of February 2,
2015 (as amended by the Incremental Assumption Agreement and Amendment No. 1,
dated May 19, 2015, the Incremental Assumption Agreement and Amendment No. 2,
dated February 1, 2016, the Incremental Assumption Agreement and Amendment
No. 3, dated May 27, 2016, the Incremental Assumption Agreement and Amendment
No. 4, dated January 19, 2017, Amendment No. 5, dated August 8, 2017, and the
Incremental Assumption Agreement and Amendment No. 6, dated January 5, 2018, and
as further amended, restated, supplemented, waived or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”, and as amended by
this Agreement, the “Amended Credit Agreement”) among PRESIDIO HOLDINGS INC.
(“Holdings”), PRESIDIO IS LLC (as successor to Presidio IS Corp.) (“Intermediate
Holdings”), PRESIDIO LLC (as successor of Presidio, Inc.) and PRESIDIO NETWORKED
SOLUTIONS LLC (as successor of Presidio Networked Solutions, Inc.), as borrowers
(collectively, the “Borrowers”), certain subsidiaries of Holdings, as Subsidiary
Loan Parties, the Lenders party thereto from time to time and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Lenders.

RECITALS:

WHEREAS, the Borrowers have (or the Borrower Representative on behalf thereof
has) requested Incremental Term Loans in an aggregate principal amount of
$160,000,000 (the “2018 Incremental Term Loan”) pursuant to Section 2.21(a) of
the Credit Agreement, the Net Proceeds of which will be used to fund on or about
the 2018 Incremental Effective Date a cash dividend to Presidio, Inc. (“Parent”)
(such cash dividend, the “Permitted Dividend”) (which proceeds Parent will use
to fund the repurchase of shares of its common stock from certain holders
thereof) and to pay fees, costs and expenses in connection therewith, and that
the Credit Agreement be amended to reflect the foregoing, including by
increasing the aggregate principal amount of the Term Loans under the Credit
Agreement to reflect the incurrence of such 2018 Incremental Term Loan; and

WHEREAS, the entity listed on Schedule I hereto (the “Incremental Term Lender”)
has agreed, on the terms and conditions set forth herein and in the Amended
Credit Agreement, to provide the amount of the 2018 Incremental Term Loan set
forth opposite its name under the heading “Incremental Term Loan Commitment” on
Schedule I hereto (the “Incremental Term Loan Commitment”).

NOW, THEREFORE, the parties hereto therefore agree as follows:

SECTION 1.    Defined Terms; References. Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement. The rules of construction specified in
Section 1.02 of the Credit Agreement also apply to this Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall, after this Agreement becomes
effective, refer to the Amended Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2.    2018 Incremental Term Loan.

(a)    Subject to the terms and conditions set forth herein, the Incremental
Term Lender agrees to make the 2018 Incremental Term Loan to the Borrowers on
the 2018 Incremental Effective Date (as defined below) in a principal amount not
to exceed its Incremental Term Loan Commitment. Unless previously terminated,
the Incremental Term Loan Commitment shall terminate on the earlier of (i) the
funding of the 2018 Incremental Term Loan and (ii) 5:00 p.m., New York City
time, on September 13, 2018.

(b)    With effect from the 2018 Incremental Effective Date, the 2018
Incremental Term Loan shall be a “Term B Loan” and the Incremental Term Lender
shall be a Lender with an outstanding Term B Loan.

(c)    Except for any amounts net funded from the 2018 Incremental Term Loan,
the 2018 Incremental Term Loan shall have the same terms as the Term B Loans.

SECTION 3.    Certain Consents and Agreements.

(a)    The parties hereto hereby agree that, for all purposes under the Amended
Credit Agreement and the other Loan Documents, (i) the Incremental Term Loan
Commitment will constitute Commitments, Term B Loan Commitments and Incremental
Commitments, (ii) the 2018 Incremental Term Loan will constitute Loans, Term
Loans and Incremental Term Loans, (iii) the Incremental Term Lender will be a
Lender, a Term Facility Lender and an Incremental Term Lender and (iv) the 2018
Incremental Term Loan and the Term Loans funded under the Credit Agreement prior
to the 2018 Incremental Effective Date shall collectively constitute one and the
same Class of Term Loans.

(b)    The parties hereto hereby agree that, notwithstanding anything in the
Credit Agreement to the contrary,

 

  (i)

the initial Interest Period with respect to the 2018 Incremental Term Loan shall
commence on the 2018 Incremental Effective Date and end on the date(s) necessary
(as determined by the Administrative Agent) to ensure that such 2018 Incremental
Term Loan is included in the same Class as the Term Loans funded under the
Credit Agreement immediately prior to the 2018 Incremental Effective Date; and

 

  (ii)

the Administrative Agent is hereby authorized to take all actions as it may
reasonably deem to be necessary to ensure that the 2018 Incremental Term Loan is
included in the same Class as the Term Loans funded under the Credit Agreement
prior to the 2018 Incremental Effective Date and the Administrative Agent shall
be authorized to mark the Register accordingly to reflect the amendments and
adjustments set forth herein.

 

2



--------------------------------------------------------------------------------

(c)    Each of the Borrowers and the other Loan Parties hereby consents to the
provisions of this Section 3.

SECTION 4.    Amendments to Credit Agreement.

(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“2018 Incremental Assumption Agreement” means the Incremental Assumption
Agreement and Amendment No. 7, dated as of September 13, 2018 among the
Borrowers, Intermediate Holdings, Holdings, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent.

“2018 Incremental Effective Date” means the first date when each of the
conditions under Section 6 of the 2018 Incremental Assumption Agreement have
been met.

(b)    The following definitions are hereby amended and restated in their
entirety to read as follows:

“Term B Loans” shall mean (a) the term loans made by the Lenders to the
Borrowers pursuant to Section 2.01(a) and the Refinancing and Incremental
Assumption Agreement, and (b) any Incremental Term Loans in the form of Term B
Loans made by the Incremental Term Lenders to the Borrowers pursuant to
Section 2.01(c), including the Incremental Term Loans made pursuant to the 2018
Incremental Assumption Agreement.

(c)    Section 2.10(a)(i) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“(i) the Borrowers shall repay Term B Loans (including the Incremental Term Loan
made on the 2018 Incremental Effective Date) on the last day of each March,
June, September and December of each year (commencing on the last day of the
first full fiscal quarter of the Borrowers after the Refinancing and Incremental
Effective Date) and on the applicable Term Facility Maturity Date or, if any
such date is not a Business Day, on the next preceding Business Day (each such
date being referred to as a “Term B Loan Installment Date”), in an aggregate
principal amount of such Term B Loans equal to (A) in the case of quarterly
payments due prior to the applicable Term Facility Maturity Date, the amount set
forth opposite the applicable date in the table below, and (B) in the case of
such payment due on the applicable Term Facility Maturity Date, an amount equal
to the then unpaid principal amount of such Term B Loans outstanding;

 

Amortization Period   Amount September 30, 2018   $0.00 December 31, 2018  
$0.00

 

3



--------------------------------------------------------------------------------

March 31, 2019   $0.00 June 30, 2019   $0.00 September 30, 2019   $0.00
December 31, 2019   $0.00 March 31, 2020   $0.00 June 30, 2020   $0.00
September 30, 2020   $0.00 December 31, 2020   $0.00 March 31, 2021   $0.00
June 30, 2021   $0.00 September 30, 2021   $0.00 December 31, 2021   $0.00
March 31, 2022   $0.00 June 30, 2022   $562,926.59 September 30, 2022  
$2,209,038.06 December 31, 2022   $2,209,038.06 March 31, 2023   $2,209,038.06
June 30, 2023   $2,209,038.06 September 30, 2023   $2,209,038.06 December 31,
2023   $2,209,038.06

(d)    Section 3.12 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(a) The Borrowers will use the proceeds of the Revolving Facility Loans and
Swingline Loans, and may request the issuance of Letters of Credit, solely for
general corporate purposes (including, without limitation, to finance a portion
of the Transactions, for permitted acquisitions (including Permitted Business
Acquisitions), to repay Closing Date Refinanced Indebtedness and to pay
Transaction Expenses); provided the amount of Revolving Facility Loans incurred
on the Closing Date shall not exceed $25,000,000, (b) the Borrowers used the
proceeds of the Term B Loans made on the Closing Date to finance a portion of
the Transactions, to repay Closing Date Refinanced Indebtedness and for the
payment of Transaction Expenses, (c) the Borrowers used the proceeds of the Term
B Loans made on the Refinancing and Incremental Effective Date to (i) make a
voluntary prepayment in full of the balance of the aggregate principal amount of
the Term B Loans outstanding on the Refinancing and Incremental Effective Date,
but prior to giving effect to the Refinancing and Incremental Assumption
Agreement, (ii) redeem, discharge or otherwise retire all of the outstanding
Senior Unsecured Notes, and (iii) pay fees, expenses, premium and interest in
connection with the foregoing, and (d) the Borrowers will use the proceeds of
the Term B Loans made on the 2018 Incremental Effective Date to pay a cash
dividend to Presidio, Inc. and to pay fees, costs and expenses in connection
with the transactions relating thereto.”

 

4



--------------------------------------------------------------------------------

SECTION 5.    Representations of the Borrowers. The Borrowers represent and
warrant that:

(a)    the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the 2018 Incremental
Effective Date after giving effect hereto with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

(b)    no Event of Default or Default has occurred and is continuing on and as
of the 2018 Incremental Effective Date after giving effect hereto and to the
extension of credit requested to be made on the 2018 Incremental Effective Date;

(c)    immediately after giving effect to the transactions contemplated
hereunder on the 2018 Incremental Effective Date, (i) the fair value of the
assets of Holdings and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Holdings and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of Holdings and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Holdings and its Subsidiaries on a
consolidated basis on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) Holdings and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) Holdings and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the 2018 Incremental Effective Date; and

(d)    as of the 2018 Incremental Effective Date, immediately after giving
effect to the consummation of the transactions contemplated hereunder, Holdings
does not intend to, and Holdings does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

SECTION 6.    Conditions. This Agreement shall become effective as of the first
date (the “2018 Incremental Effective Date”) when each of the following
conditions shall have been satisfied:

(a)    the Administrative Agent (or its counsel) shall have received from each
Loan Party, the Incremental Term Lender and the Administrative Agent (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
facsimile or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;

(b)    the Administrative Agent shall have received any required notice of
borrowing of Incremental Term Loans pursuant to Section 2.03 of the Credit
Agreement; provided, that such notice of borrowing shall be delivered in
accordance with the time periods specified in Section 2.03 of the Credit
Agreement or such shorter period as the Administrative Agent may agree;

 

5



--------------------------------------------------------------------------------

(c)    the representations and warranties set forth in Section 5 above shall be
true and correct as of the 2018 Incremental Effective Date;

(d)    the Administrative Agent shall have received a certificate, dated the
2018 Incremental Effective Date and executed by any Financial Officer of the
Borrowers, confirming the accuracy of the representations and warranties set
forth in Section 5 above;

(e)    the Administrative Agent shall have received, on behalf of itself and the
Incremental Term Lender, a favorable written opinion of (A) Wachtell, Lipton,
Rosen & Katz, as New York and Delaware special counsel for the Loan Parties, and
(B) McGuireWoods LLP, as Florida and Georgia counsel for the Loan Parties, in
each case (i) dated the 2018 Incremental Effective Date, (ii) addressed to the
Administrative Agent and the Incremental Term Lender and (iii) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to this Agreement as the Administrative Agent shall
reasonably request;

(f)    the Administrative Agent shall have received customary closing
certificates and documentation consistent with those delivered on the
Refinancing and Incremental Effective Date and such additional customary
documents and filings as the Administrative Agent may reasonably require to
assure that the 2018 Incremental Term Loan contemplated hereby is secured by the
Collateral ratably with the existing Term B Loans and Revolving Facility Loans;

(g)    the Permitted Dividend shall be made on or about the 2018 Incremental
Effective Date;

(h)    any fees and reasonable out-of-pocket expenses (including reasonable
fees, charges and disbursements of Latham & Watkins LLP) owing by the Borrowers
to the Administrative Agent, the Incremental Term Lender and Citibank, N.A. (the
“Lead Arranger”) and invoiced prior to the date hereof shall have been paid in
full (in the case of any such fees and reasonable out-of-pocket expenses
incurred in connection with this Agreement or the 2018 Incremental Term Loan,
subject to any agreed-upon limits contained in any letter agreement with the
Administrative Agent or the Lead Arranger, as applicable, or their affiliates
entered into in connection with this Agreement or the 2018 Incremental Term
Loan);

(i)    the Administrative Agent shall have received at least three (3) Business
Days prior to the 2018 Incremental Effective Date all documentation and other
information required by Section 3.25(a) of the Credit Agreement, to the extent
such information has been requested not less than ten (10) Business Days prior
to the 2018 Incremental Effective Date; and

(j)    entry into this Agreement and the incurrence of the 2018 Incremental Term
Loans on the 2018 Incremental Effective Date does not violate, conflict with or
result in a breach of, the Credit Agreement, including Section 2.21 thereof.

 

6



--------------------------------------------------------------------------------

SECTION 7.    Waivers. Solely in connection with the borrowing of the 2018
Incremental Term Loan on the 2018 Incremental Effective Date, each party hereto
hereby waives any required request for or notice of the 2018 Incremental Term
Loan pursuant to Section 2.21 of the Credit Agreement.

SECTION 8.    Lead Arranger. The Loan Parties and the Lenders party hereto agree
that from and after the 2018 Incremental Effective Date, the Lead Arranger in
respect of the 2018 Incremental Term Loan, shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Arrangers
pursuant to Sections 9.04 and 9.05 of the Amended Credit Agreement and, except
as otherwise agreed to in writing by the Borrowers, Holdings and the
Administrative Agent, shall have no duties, responsibilities or liabilities in
such capacity with respect to this Agreement, the Amended Credit Agreement or
any other Loan Document.

SECTION 9.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to any
principle of conflicts of law that could require the application of any other
law.

SECTION 10.    Confirmation of Guaranties and Security Interests. By signing
this Agreement, each Loan Party hereby confirms that (i) the obligations of such
Loan Party under the Amended Credit Agreement (including with respect to the
2018 Incremental Term Loan) and the other Loan Documents (x) are entitled to the
benefits of the guarantees and the security interests set forth or created in
the Collateral Agreement and the other Loan Documents and (y) constitute Loan
Obligations and (ii) notwithstanding the effectiveness of the terms hereof, the
Collateral Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects.
Each Loan Party ratifies and confirms that all Liens granted, conveyed, or
assigned to any Agent by such Loan Party pursuant to each Loan Document to which
it is a party remain in full force and effect, are not released or reduced, and
continue to secure full payment and performance of the Loan Obligations as
increased hereby.

SECTION 11.    Consent. Each Borrower and the Administrative Agent (to the
extent required by the Amended Credit Agreement) hereby consent to the
assignment by the Incremental Term Lender of the 2018 Incremental Term Loan held
by the Incremental Term Lender on 2018 Incremental Effective Date; provided,
that each such Borrower consents to such assignment only to the extent that
(i) the amount and relevant assignee of each such assignment has been disclosed
by the Incremental Term Lender to such Borrower on or prior to the date hereof
and (ii) such assignment is made within 90 days of the date hereof.

SECTION 13.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart to this Agreement by facsimile or electronic transmission
shall be as effective as delivery of a manually signed original.

SECTION 14.    Miscellaneous. This Agreement shall constitute a Loan Document
for all purposes of the Amended Credit Agreement. The Borrowers shall pay all
reasonable fees, costs and expenses of the Administrative Agent as agreed to
between the parties incurred in connection with the negotiation, preparation and
execution of this Agreement and the

 

 

7



--------------------------------------------------------------------------------

transactions contemplated hereby (in the case of any such fees and reasonable
out-of-pocket expenses incurred in connection with this Agreement or the 2018
Incremental Term Loan, subject to any agreed-upon limits contained in any letter
agreement with the Administrative Agent or its affiliates entered into in
connection with this Agreement or the 2018 Incremental Term Loan). The
execution, delivery and effectiveness of this Agreement shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. Nothing
contained in this Agreement shall be construed as substitution or novation of
the obligations outstanding under the Credit Agreement or the other Loan
Documents, which shall remain in full force and effect, except to any extent
modified hereby.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PRESIDIO HOLDINGS INC.

PRESIDIO IS LLC

PRESIDIO LLC

PRESIDIO NETWORKED SOLUTIONS LLC

PRESIDIO TECHNOLOGY CAPITAL, LLC

PRESIDIO NETWORKED SOLUTIONS GROUP, LLC

RED SKY SOLUTIONS, LLC

By:

 

/s/ Neil Johnston

 

 

 

Name:

  Neil Johnston  

Title:

  Executive Vice President and Chief Financial Officer, and Assistant Secretary

3RD AVE. CREATIVE MARKETING & BRANDING LLC

By: Presidio Networked Solutions LLC, as Sole Member

By:

 

/s/ Neil Johnston

 

 

 

Name:

  Neil Johnston  

Title:

  Executive Vice President and Chief Financial Officer, and Assistant Secretary

[Signature Page to Incremental Assumption Agreement and Amendment No. 7]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:

 

/s/ John D. Toronto

 

 

 

Name:  John D. Toronto

Title:   Authorized Signatory

By:

 

/s/ Michael Del Genio

 

 

 

Name:  Michael Del Genio

Title:   Authorized Signatory

[Signature Page to Incremental Assumption Agreement and Amendment No. 7]

 



--------------------------------------------------------------------------------

CITIBANK, N.A., Incremental Term Lender

By:   /s/ William J. Hughes  

 

 

Name:  William J. Hughes

Title:   Managing Director

[Signature Page to Incremental Assumption Agreement and Amendment No. 7]



--------------------------------------------------------------------------------

Schedule I

INCREMENTAL TERM LOAN COMMITMENTS

 

   

Incremental Term Lender

 

 

Incremental Term Loan Commitment

 

   

CITIBANK, N.A.

 

 

$160,000,000      

 

   

Total

 

 

$160,000,000      

 